943 F.2d 32
Bob GEARY;  Robert Silvestri;  Dennis Mark;  MelissaGundrun;  Wayne Johnson;  David Soule;  Max Woods;  PeterJohnson;  Robert Gebert;  Election Action;  TerenceFaulkner;  and Sudi Trippet, Plaintiffs-Appellees,v.Louise RENNE, San Francisco City Attorney;  DianneFeinstein, San Francisco Mayor;  Board of Supervisors, Cityand County of San Francisco;  City and County of SanFrancisco, and Jay Patterson, San Francisco Registrar ofVoters, Defendants-Appellants.
No. 88-2875.
United States Court of Appeals,Ninth Circuit.
Aug. 23, 1991.

David Benjamin, Deputy City Atty., and Dennis Aftergut, Chief Asst. City Atty., San Francisco, Cal., for defendants-appellants.
Arlo Hale Smith, San Francisco, Cal., for plaintiffs-appellees.
Anthony Saul Alperin, Asst. City Atty., Los Angeles, Cal., for amicus curiae, Tom Bradley, Mayor of the City of Los Angeles.
Cedric C. Chao, Morrison & Foerster, San Francisco, Cal., for amicus curiae, California Democratic Party, et al.
Curtis M. Fitzpatrick, Asst. City Atty., San Diego, Cal., for amicus curiae, City of San Diego, et al.
Ephraim Margolin, San Francisco, Cal., for amicus curiae, San Francisco County Democratic Cent. Committee, et al.
Before WALLACE, Chief Judge, and GOODWIN, TANG, SCHROEDER, ALARCON, REINHARDT, BRUNETTI, KOZINSKI, LEAVY, FERNANDEZ and RYMER, Circuit Judges.

ORDER

1
Pursuant to the mandate of the Supreme Court, --- U.S. ----, 111 S.Ct. 2331, 115 L.Ed.2d 288, this cause is remanded to the district court to dismiss the third cause of action without prejudice, no party to recover costs or attorneys fees in this court.